Citation Nr: 0937565	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the Veteran's discharge on March 31, 2003 was 
under dishonorable conditions, and is he eligible for a 
conditional discharge?

2.  Entitlement to service connection for right wrist carpal 
tunnel syndrome with degenerative joint disease. 

3.  Entitlement to service connection for coronary artery 
bypass grafting.

4.  Entitlement to service connection for hemorrhoids and 
lower bowel condition. 

5.  Entitlement to a higher initial evaluation for residuals, 
gunshot wound, left lower leg, currently evaluated as 
noncompensable.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
31, 1994.  He had a period of service from September 1, 1994 
to March 2003 which was dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004, May 2005, and June 2005 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  A hearing was 
held before the undersigned acting Veterans Law Judge of the 
Board at the RO in June 2009. 

The issues of service connection for coronary artery bypass 
grafting, hemorrhoids and lower bowel condition, and carpal 
tunnel syndrome, and of a higher initial rating for left 
lower leg gunshot wound residuals, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In December 2007, the Veteran raised the matter of service 
connection for Gulf War Syndrome, to include sleep apnea and 
sinusitis.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran had a 4 year enlistment obligation and period 
of service from September 1, 1994, subsequently reenlisted 
until his March 2003 discharge, and was dishonorably 
discharged based on a general court-martial sentence.

2.  The offenses which caused him to be discharged based on a 
court-martial sentence occurred on diverse occasions between 
October 1995 and November 1998.

3.  There is no evidence showing that the Veteran was insane 
at the time of the offenses that resulted in his court-
martial and dishonorable discharge.


CONCLUSION OF LAW

The Veteran's dishonorable discharge from his period of 
service from September 1, 1994 to March 2003 is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through a January 2004 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical and 
personnel records as well as VA medical records.  A VA 
examination is not necessary to decide the claim.  VA has 
satisfied its assistance duties.

Law and Analysis

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service by reason of a general 
court-martial is a bar to the payment of benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

When a rating agency is concerned with determining whether a 
Veteran was insane at the time he committed an offense 
leading to his court-martial, discharge, or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
Veteran's dishonorable discharge based on a general court 
martial from his period of service from September 1, 1994 to 
March 2003 is a bar to VA benefits.  

The Veteran had a 4 year enlistment obligation from September 
1, 1994 through August 31, 1998.  During this period of 
service, he engaged in felonious criminal sexual activity 
with a female who was under the age of 16.  This activity 
occurred on diverse occasions between October 1995 and 
November 1998 according to Navy charging documents.  For 
these crimes, he pled guilty and was found guilty and 
sentenced by general court-martial to a dishonorable 
discharge and confinement for 8 years, in February 2000.  
Confinement in excess of 5 years was suspended.  The 
dishonorable discharge was not executed until March 2003.  

The Board has reviewed the law and evidence and concludes 
that the Veteran's dishonorable discharge from his periods of 
service from September 1, 1994 to March 2003 by a general 
court-martial is considered to have been under conditions 
other than honorable.  38 C.F.R. § 3.12.  Accordingly, the 
Veteran is barred from the payment of VA benefits unless he 
was insane at the time of the offenses which resulted in his 
discharge.  38 C.F.R. § 3.12(b).

There is no evidence of record that the Veteran was insane at 
the time he committed the criminal acts noted above.  His 
service treatment records are negative for any complaints, 
treatment, or diagnosis of insanity or any other psychiatric 
disorder prior to or at the time he committed the crimes 
described above, except for a possibility of depressive 
reaction after he sought treatment for alcohol consumption 
problems in 1977, and his mental status at the time of the 
criminal activity he engaged in was not raised as a defense 
during his general court-martial.  The Veteran attempted to 
commit suicide during service in April 1999, while he was 
awaiting his court martial hearings.  However, this was much 
later than the criminal acts for which he was sentenced, and 
his attempt to commit suicide in April 1999 was due to the 
anxiety of the situation in April 1999.  Even in April 1999, 
he was seen and was found to be competent and responsible for 
his behavior and actions.

The Veteran has not alleged that he was insane at the time he 
committed the offenses which led to his sentence, and the 
burden is on him to submit competent medical evidence that he 
was insane at the time of his offenses.  Stringham v. Brown, 
8 Vet. App. 445, 449 (1995).  The preponderance of the 
evidence indicates that he was not insane at the time of the 
offenses.

The Board acknowledges the Veteran's argument that his DD 
Form 215 for his service ending in March 2003 indicates that 
he had continuous honorable active service from April 1988 
until November 18, 1997, and so the Navy has set the ending 
date of his honorable service as November 18, 1997.  However, 
that information was contained in a remarks section of the DD 
Form 215.  The DD Form 214, which is his discharge 
certificate, still characterizes the character of the 
Veteran's service from September 1, 1994 to March 2003 as 
dishonorable, and his original discharge has not been 
upgraded by a discharge review board established under 10 
U.S.C. § 1553 (West 2002).  Also, the service department 
again indicated in March 2006 that service from September 1, 
1994 to March 2003 was dishonorable.  That was after the 
October 2003 DD Form 215.  The Board also acknowledges the 
Veteran's argument that he should have been medically 
discharged after his quadruple bypass surgery in 1997.  
However, the sexual crimes he committed which led to his 
dishonorable discharge by general court-martial started 
occurring earlier and so the entire period of service from 
September 1, 1994 to March 2003 is considered dishonorable.

For the reasons stated above, the Board finds that the 
character of the Veteran's service from September 1, 1994 to 
March 2003 is a bar for benefits.  Consequently, the Veteran 
has no legal entitlement to VA benefits based on disease or 
injury incurred between those dates, and his claim must be 
denied as a matter of law.  38 C.F.R. § 3.12(d); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the Veteran's service from September 1, 1994 
to March 2003 is a bar to entitlement to Department of 
Veterans Affairs (VA) benefits.


REMAND

For the Veteran's claims for service connection for coronary 
artery bypass grafting, hemorrhoids and lower bowel 
condition, and carpal tunnel syndrome with degenerative joint 
disease, VA examinations are necessary under 
38 C.F.R. § 3.159 (2008), as indicated below.  The Veteran 
argues that high cholesterol while on active duty in October 
1992 was an indication of coronary artery disease.  There 
were other instances of high cholesterol after this in 
service, and he was thought to have possible angina in 
January 1997.  In November 1997, he had coronary artery 
bypass grafting for coronary artery disease.  Next, he argues 
that he had symptoms of hemorrhoids or a lower bowel 
condition in 1991.  He had lower abdominal pain and a barium 
enema in October 1993, and he states that he has been on 
Elavil since 1997 or 2000 for lower bowel vibration.  Service 
medical records from May 2002 show assessments of 
nonulcerative dyspepsia and irritable bowel syndrome.  On VA 
examination in August 2004, he had some tenderness in his 
right lower quadrant.  The examiner did not diagnose a lower 
bowel condition or examine the Veteran for hemorrhoids.  
Next, the Veteran asserts that administrative duties and 
typing in service caused his right carpal tunnel syndrome 
with degenerative joint disease.  He testified in June 2009 
that he used a computer for years in service.  His service 
personnel records show that he performed administrative work.  
A diagnosis of carpal tunnel syndrome was reported in a July 
2004 VA medical record, and it and degenerative joint disease 
of the wrist were diagnosed on VA examination in August 2004.  

The Veteran sustained a bullet wound to his left anterior 
tibial muscle in service in July 1982.  The bullet lodged in 
his left leg and was removed during surgery.  He had several 
dressing changes thereafter, without infection.  A VA 
examination was conducted in August 2004, but another VA 
examination should be conducted to ensure that all necessary 
information to rate the disability is before VA. 

Since the case is being remanded, any additional treatment 
records since August 2004 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
relevant medical records of treatment 
the Veteran has received for the 
disorders at issue since August 2004.  

2.  Thereafter, schedule the Veteran 
for a VA coronary artery disease 
examination.  Provide the examiner with 
the claims file and a copy of this 
remand.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's current 
coronary artery disease disability had 
its onset during active service ending 
in August 1994 or is related to any in-
service event, disease or injury, 
including elevated cholesterol.  The 
examiner should also describe any 
manifestations of coronary artery 
disease which were manifest within one 
year after August 31, 1994.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, schedule the Veteran 
for a VA examination for hemorrhoids 
and lower bowel condition.  Provide the 
examiner with the claims file and a 
copy of this remand.  The examiner must 
review the claims folder, and state 
that this was accomplished in the 
examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran has a current 
hemorrhoids or lower bowel disorder and 
as to whether it had its onset during 
active service ending in August 1994 or 
is related to any in-service disease or 
injury. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, schedule the Veteran 
for a VA examination for right wrist 
carpal tunnel syndrome and degenerative 
joint disease.  Provide the examiner 
with the claims file and a copy of this 
remand.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's current 
right wrist carpal tunnel syndrome and 
degenerative joint disease had its 
onset during active service ending in 
August 1994 or is related to any in-
service event, disease, or injury, 
including typing and administrative 
duties.  The examiner should describe 
any manifestations of carpal tunnel 
syndrome or right wrist degenerative 
joint disease which were manifest 
within one year after August 31, 1994.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the Veteran for 
appropriate VA examination(s) of his 
left lower extremity.  Any indicated 
tests, including x-rays, should be 
accomplished.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected residuals of his 
gunshot wound of his left lower leg, to 
include any scars, muscle, orthopedic, 
and neurological residuals.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Group XII.

The examiner(s) should also describe in 
detail the Veteran's scar, to include a 
discussion of whether the scar is 
unstable (i.e., frequent loss of 
covering of the skin over the scar) or 
painful on examination, and whether it 
results in any limitation of function.  
The size (width and length) of the scar 
should be measured.  

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the Veteran's 
service-connected disability and 
identify any nerves involved.  If so, 
the examiner(s) should specifically 
discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

6.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


